                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:16-CV-54-BO


FAT PIPE, INC.,                               )
                                              )
                              Plaintiff,      )
                                              )                      ORDER
v.                                            )
                                              )
TALARI NETWORKS, INC.,                        )
                                              )
                              Defendant.      )



       This cause comes before the Court on a status report filed by the parties. This matter was

stayed on December 12, 2016, pending inter partes review by the Patent Trial and Appeal Board

(PTAB). [DE 94]. As of the filing of the status report, matters remained pending before the PTAB,

and the Court has not been made aware of any change in that circumstance.
                                      J




       Having reviewed the positions of the parties presented in the status report [DE 102], the

Court finds that a continued stay of this case is warranted. As no substantive action has been taken

in this case since the stay was entered, however, the clerk is DIRECTED to remove this matter

from the Court's active docket. At the conclusion of the PTAB proceedings, the parties shall

jointly and promptly notify the Court what issues, if any, remain for adjudication.




SO ORDERED, this_)_ day of December, 2018.



                                             ~ti!;
                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATESDSTRICTJUDGE
